Per Curiam.
Respondent is á Texas attorney admitted to practice in New York State by this court in 1980.
Petitioner Committee on Professional Standards moves for *311an order pursuant to section 806.19 of this court’s rules (22 NYCRR 806.19) imposing discipline upon respondent by reason of his recent suspension from the practice of law in the State of Texas.
It appears from petitioner’s papers that respondent was convicted in the United States District Court for the Southern District of New York of a misdemeanor involving a 1985 unlawful conversion of a United States Treasury check. Respondent was sentenced to a period of unsupervised probation in December 1989. Thereafter, he was suspended from the practice of law in Texas for a period of 36 months, effective February 1, 1991. The last 18 months of the 36-month period is to be a probationary period. In responding papers, respondent states that he has appealed his Texas suspension but also states that he does not object to the imposition of reciprocal discipline in New York State if that discipline is less than or the same as that meted out by Texas.
In view of respondent’s suspension in Texas and his lack of objection to similar reciprocal discipline in this State, petitioner’s motion is granted, it is further determined that the ends of justice will be served by imposing upon respondent the same 18-month period of active suspension from practice in this State as was imposed in Texas (see, Matter of Weiss, 164 AD2d 959).
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that respondent is suspended for 18 months effective immediately and until further order of this court, the period of suspension to correspond with the period of active suspension in the State of Texas. Respondent may apply for reinstatement upon furnishing satisfactory proof that he has been reinstated to the active practice of law in Texas and has otherwise complied with the requirements of section 806.12 of this court’s rules (22 NYCRR 806.12), and it is further
Ordered, that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he thereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further
Ordered, that respondent shall comply with the provisions of section 806.9 of the rules of this court regulating the *312conduct of disbarred, suspended or resigned attorneys, a copy of which section is attached hereto and made a part hereof.